              Case 4:21-cr-00123-HSG Document 22 Filed 05/18/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                       OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                    )   CASE NO. CR 21-123 HSG
                                                )
14          Plaintiff,                          )
                                                )   STIPULATION AND ORDER TO EXCLUDE
15     v.                                       )   TIME FROM MAY 17, 2021 TO JUNE 21,
                                                )   2021 UNDER THE SPEEDY TRIAL ACT
16 RANBIR SINGH,                                )
                                                )
17          Defendant.                          )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21

22

23

24

25

26

27

28

     STIPULATION AND ORDER
     CR 21-123 HSG
              Case 4:21-cr-00123-HSG Document 22 Filed 05/18/21 Page 2 of 3




 1          The parties appeared for an initial status conference on May 17, 2021. As discussed on the

 2 record, the parties submit this stipulation and proposed order to exclude time under the Speedy Trial

 3 Act.

 4          The parties agree and jointly request that the time from May 17, 2021 to June 21, 2021 be

 5 excluded from the Speedy Trial Act. As noted on the record, the government recently produced

 6 discovery to defense counsel and defense counsel noted that to review the discovery, certain protocols

 7 must be observed, making the discovery review more time-consuming. In addition, defense counsel will

 8 be out of the office for a brief period before the next calling of the case. For defense counsel’s effective

 9 preparation and for continuity of counsel, the parties requested that the Court set a further status

10 conference on June 21, 2021.

11          In light of the foregoing, the parties stipulate and agree that excluding time from May 17, 2021

12 to June 21, 2021 will allow for the effective preparation of counsel and for continuity of counsel. See 18

13 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice are served by

14 excluding the time from May 17, 2021 to June 21, 2021, from computation under the Speedy Trial Act,

15 and the exclusion of time will and hereby does outweigh the best interests of the public and the

16 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

17          The undersigned Assistant United States Attorney certifies that he has obtained approval from

18 counsel for the defendant to file this stipulation and proposed order.

19          IT IS SO STIPULATED.

20 Dated: May 17, 2021                                           /s/
                                                          JEROME MATTHEWS
21                                                        Attorney for RANBIR SINGH
22

23 Dated: May 17, 2021                                           /s/
                                                          JONATHAN U. LEE
24                                                        Assistant United States Attorney
                                                          Attorney for the UNITED STATES OF AMERICA
25

26

27

28
     STIPULATION AND ORDER
     CR 21-123 HSG                                   1
              Case 4:21-cr-00123-HSG Document 22 Filed 05/18/21 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 3
     Court finds that failing to exclude the time between May 17, 2021 to June 21, 2021 would deny counsel
 4
     the reasonable time necessary for effective preparation, taking into account the exercise of due diligence
 5
     as well as continuity of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of
 6

 7 justice are served by excluding the time between May 17, 2021 to June 21, 2021, from computation

 8 under the Speedy Trial Act and the exclusion of time will and hereby does outweigh the best interests of

 9 the public and the defendant in a speedy trial.

10          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from
11
     May 17, 2021 to June 21, 2021 shall be excluded from computation under the Speedy Trial Act. 18
12
     U.S.C. § 3161(h)(7)(A) and (B)(iv).
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
               5/18/2021
16 DATED: _____________________                           _______________________________________
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
17                                                        United States District Court Judge

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     CR 21-123 HSG                                   2
